OPINION — AG — ** DEPENDENT SCHOOLS — MAINTAINING A HIGH SCHOOL ** WHEN A DEPENDENT SCHOOL DISTRICT MAINTAINING A HIGHSCHOOL CEASES TO MAINTAIN A HIGH SCHOOL, THE FIVE MEMBER BOARD OF EDUCATION OF THE DISTRICT CEASES TO EXIST AND IS REPLACED BY A THREE MEMBER BOARD OF EDUCATION; THAT PERSONS SERVING AS MEMBERS OF THE BOARD OF EDUCATION WHILE THE DISTRICT MAINTAINED A HIGHSCHOOL ARE 'NO' LONGER ENTITLED TO SERVE ON THE BOARD OF EDUCATION OF THE DISTRICT WHILE IT DOES NOT MAINTAIN A HIGH SCHOOL UNLESS THEY SUBSEQUENTLY APPOINTED OR ELECTED TO THE THREE MEMBER BOARD OF EDUCATION OF THE DISTRICT; THAT UPON SUCH CHANGE IN STATUS (FROM A DEPENDENT SCHOOL DISTRICT MAINTAINING A HIGH SCHOOL TO A DEPENDENT SCHOOL DISTRICT NOT MAINTAINING A HIGH SCHOOL) THAT THREE POSITIONS OF THE BOARD OF EDUCATION OF THE DISTRICT, AS A DEPENDENT DISTRICT NOT MAINTAINING A HIGHSCHOOL, ARE VACANT AND SHOULD BE FILLED BY THE COUNTY SUPERINTENDENT OF SCHOOLS. (ELIGIBILITY, REQUIREMENTS, QUALIFICATIONS) CITE: 70 Ohio St. 4-7 [70-4-7], 70 Ohio St. 4-9 [70-4-9], 70 Ohio St. 4-14 [70-4-14], OPINION NO. OCTOBER 31, 1941 — STATON, OPINION NO. AUGUST 18, 1954 — HODGE (J. H. JOHNSON)